Citation Nr: 0409523	
Decision Date: 04/13/04    Archive Date: 04/21/04

DOCKET NO.  02-10 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service connection for 
schizophrenia. 

2.  Entitlement to an increased rating for service-connected 
hypertension, currently rated 20 percent disabling 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.  J. Vecchiollo



INTRODUCTION

The veteran served on active duty from December 1977 to March 
1982.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a December 2000 and subsequent rating decisions from 
the Pittsburgh, Pennsylvania, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The Board will decide whether new and material evidence has been 
received to reopen the previously denied claim of entitlement to 
service connection for schizophrenia.  Whereas the Board must 
remand the remaining claim to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if further 
action is required on your part.  


FINDINGS OF FACT

1.  The veteran has been notified of the type of evidence needed 
to support his petition to reopen his claim for service connection 
for schizophrenia, and of whose responsibility-his or VA's, it is 
for obtaining this supporting evidence, and all evidence relevant 
to this claim has been obtained.

2.  In March 1984 and September 1989, the RO denied the veteran's 
claim for service connection for schizophrenia; in April 1984 and 
September 1989, the RO sent him a letter notifying him of this 
decision and apprising him of his procedural and appellate rights.  
He did not timely appeal either of these decisions.

3.  The additional medical and other evidence that has been 
submitted or otherwise obtained since the RO's September 1989 
decision is either duplicative of the evidence that was on file 
when that decision was issued or does not suggest the veteran has 
schizophrenia as a result of his service in the military.



CONCLUSIONS OF LAW

1.  The September 1989 rating decision denying the claim for 
service connection for schizophrenia is final.  38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2003).

2.  New and material evidence has not been submitted since the 
September 1989 decision to reopen this claim for schizophrenia.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, during the pendency of this appeal, the 
Veterans Claims Assistance Act (VCAA) was signed into law.  Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  It since has been codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  In addition, regulations implementing the VCAA are 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  
The Board will assume for the purpose of this decision that the 
liberalizing provisions of the VCAA and the implementing 
regulations, to include the notice and duty to assist provisions, 
are applicable to the issues on appeal.  See Dudnick v. Brown, 10 
Vet. App. 79, 80 (1997).

The Act and the implementing regulations eliminated the 
requirement that a claimant submit evidence of a well-grounded 
claim, and provide that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating the 
claim.  They also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and any 
medical or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, of 
the evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(b).  See, too, Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed 
by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159).

The United States Court of Appeals for Veteran Claims' (Court's) 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004) held, 
in part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made prior 
to November 9, 2000, the date the VCAA was enacted.  VA believes 
this decision is incorrect as it applies to cases, as here, where 
the initial AOJ decision was made prior to the enactment of the 
VCAA and is pursuing further judicial review on this matter.  
However, assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that any 
defect with respect to the VCAA notice requirement in this case 
was harmless error for the reasons specified below.  

In the present case, regarding the petition to reopen the claim 
for service connection for schizophrenia, an application was 
received in July 2000.  Thereafter, in a decision letter dated in 
December 2000, the RO denied reopening of the claim and provided 
the veteran with information regarding what constitutes new and 
material evidence to reopen the claim.  In May 2001, the RO 
provided notice to the veteran regarding what information and 
evidence is needed to substantiate his petition to reopen the 
claim, as well as what information and evidence must be submitted 
by him, what information and evidence will be obtained by VA, and 
the need for him to submit any evidence in his possession 
pertaining to his claim.  38 U.S.C.A. § 5103(a); see also Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).  The RO continued to 
deny the petition to reopen the claim in a November 2001 rating 
decision and a June 2002 statement of the case (SSOC).

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the claim, 
the timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.  While 
the Court did not address whether, and, if so, how, the Secretary 
can properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind may be 
non-prejudicial to a claimant.  

The Court in Pelegrini found, on the one hand, that the failure to 
provide the notice until after a claimant has already received an 
initial unfavorable AOJ determination, i.e., a denial of the 
claim, would largely nullify the purpose of the notice and, as 
such, prejudice the claimant by forcing him to overcome an adverse 
decision, as well as substantially impair the orderly sequence of 
claims development and adjudication.  Pelegrini, at 421-422.  On 
the other hand, the Court acknowledged that the Secretary could 
show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  Id. ("The Secretary has failed to 
demonstrate that, in this case, lack of such a pre-AOJ-decision 
notice was not prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds that 
the Court in Pelegrini has left open the possibility of a notice 
error being found to be 
non-prejudicial to a claimant.  To find otherwise would require 
the Board to remand every case for the purpose of having the AOJ 
provide a pre-initial adjudication notice.  The only way the AOJ 
could provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of disagreement 
(NOD) and substantive appeal (typically a VA Form 9) that were 
filed by the appellant to perfect the appeal to the Board.  This 
would be an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for concluding 
that harmful error occurs simply because a claimant receives VCAA 
notice after an initial adverse adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first agency 
adjudication, this could not have been the intention of the Court, 
otherwise it would not have taken "due account of the rule of 
prejudicial error" in reviewing the Board's decision.  See 38 
U.S.C. § 7261(b)(2); see also Conway v. Principi, 353 F.3d 1369 
(2004) (There is no implicit exemption for the notice requirements 
contained in 38 U.S.C. § 5103(a) from the general statutory 
command set forth in section 7261(b)(2) that the Veterans Claims 
Court shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is required 
to review the evidence of record on a de novo basis and without 
providing any deference to the AOJ's decision.  As provided by 38 
U.S.C. § 7104(a), all questions in a matter which under 38 U.S.C. 
§ 511(a) are subject to decision by the Secretary shall be subject 
to one review on appeal to the Secretary, and such final decisions 
are made by the Board.  Because the Board makes the final decision 
on behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to consider 
whether the failure to provide a pre-AOJ initial adjudication 
constitutes harmless error, especially since an AOJ determination 
that is "affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the Secretary 
in the matter under consideration.  See 38 C.F.R. § 20.1104.  
There simply is no "adverse determination," as discussed by the 
Court in Pelegrini, for the appellant to overcome.  See Pelegrini, 
No. 01-944, slip op. at 13.  Similarly, a claimant is not 
compelled under 38 U.S.C. § 5108 to proffer new and material 
evidence simply because an AOJ decision is appealed to the Board.  
Rather, it is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

Here, the Board finds that any defect with respect to the timing 
of the VCAA notice requirement was harmless error.  While the 
notice provided the veteran in March 2001 was not given prior to 
the first AOJ adjudication of the claim, notice was provided by 
the AOJ prior to the transfer and certification of his case to the 
Board, and the content of the notices fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After notice was provided, the case was readjudicated and an SSOC 
was provided to the veteran.  He has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices. 

The Court's decision in Pelegrini also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or something to 
the effect that the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  

All the VCAA requires is that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit information and 
evidence in support of their claims.  Such notification has been 
accomplished in this case, therefore, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds 
that the passage of the VCAA and the implementing regulations, and 
issuance of applicable Court precedent, does not prevent the Board 
from rendering a decision at this time on the issue of the 
veteran's petition to reopen the claim for service connection for 
malaria since all notification and development needed to render a 
fair decision on this issue has been accomplished.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

Where the veteran has been fully notified and is aware of the type 
of evidence required to substantiate his claim, and where there 
has been extensive factual development of the case indicating that 
no additional assistance would aid in further developing the 
claim, no further development pursuant to the VCAA is required.  
Wensch v. Principi, 15 Vet. App. 362 (2001), citing Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001) (The Secretary is not required 
to provide assistance "if no reasonable possibility exists that 
such assistance would aid in substantiating the claim.").  
Accordingly, the Board will proceed with adjudication of the 
claim.

Service connection may be granted when the veteran has a 
disability as the result of a disease or injury incurred or 
aggravated by wartime service that is not the result of the 
veteran's own willful misconduct.  38 U.S.C.A. § 1131 (West 2002).  
In order to grant service connection for a psychosis such as 
schizophrenia, manifestations must have appeared while the veteran 
was in service or had become manifest to a degree of 10 percent 
within one year from the date of termination of such service.  38 
U.S.C.A. §§ 1101, 1112, 1133, 1137 (West 2002); 38 C.F.R. §§ 
3.307(a)(3), 3.309(a) (2003).  A personality disorder, according 
to regulation, is generally recognized medically to represent a 
developmental condition and, therefore, is not service 
connectable.  38 C.F.R. § 3.303(c) (2003).  

The veteran's service medical record include a Medical Board 
report dated in February 1982.  The report noted that the veteran 
became depressed and developed insomnia and anorexia when 
transferring to another base.  The veteran was evaluated by 
psychiatry three times in service because his low stress tolerance 
would predispose him to multiple somatic complaints.  The veteran 
reported similar emotional difficulties prior to enlistment.  The 
Medical Board provided a diagnosis of mixed personality disorder 
manifested by emotional difficulties, low tolerance to stress, 
impulsivity, and multiple somatic complaints; which existed prior 
to entry into service.  The Medical Board found the veteran unfit 
for duty and he was discharged in March 1982.  

In September 1982, the veteran applied, in part, for service 
connection for several psychiatric conditions.  

In a February 1983 decision, the RO denied service connection for 
a personality disorder and substance abuse.  Regarding the issue 
of service connection for a psychiatric disorder, the RO also 
noted that the examiner who conducted the November 1982 VA 
psychiatric examination diagnosed substance abuse, alcohol, and 
mixed personality disorder.  The examiner also stated that the 
veteran may well have a schizophrenic process or a latent 
schizophrenia process, and it would be helpful to reexamine the 
veteran in about 6 months.  The RO scheduled another examination 
to resolve this question.  

The RO notified the veteran of the denial of service connection 
for a personality disorder and for alcohol abuse and apprised him 
of his appellate rights later that month.  He did not timely 
appeal, however

A VA examination was conducted in September 1982 by the same 
examiner who conducted the November 1982 VA examination.  The 
examiner stated that the veteran was found to have a personality 
disorder in service and that a review of the records indicates 
that he had this condition prior to entering service.  The 
examiner noted that the veteran insisted that he had auditory 
hallucinations.  The examiner stated that he "was less than 
enthusiastic about accepting these hallucinations as clear 
evidence of schizophrenia."  The examiner was surprised that the 
veteran could not relate when the hallucinations began.  The 
examiner also noted that the veteran's demeanor and behavior did 
not have a schizophrenia-like quality, i.e., the veteran did not 
seem withdrawn, distrustful or suspicious.  The examiner noted 
that the veteran seemed to be irritated and disgruntled.  The 
examiner also did not find defective reality testing.  He did find 
much rationalization and a tendency to blame others.  The examiner 
again diagnosed substance abuse, alcohol, and mixed personality 
disorder.  

In a March 1984 decision, the RO continued the denial for service 
connection for a psychiatric disorder because the veteran had been 
only diagnosed with a personality disorder, a condition for which 
service connection cannot be granted.  

The RO notified the veteran of that decision and apprised him of 
his appellate rights in a letter sent in April 1984.  He did not 
timely appeal, however.

In May 1986, the veteran underwent assessment during treatment for 
polysubstance dependency.  The diagnoses were polysubstance 
dependency (alcohol, Valium and cocaine); atypical organic brain 
syndrome (provisional); schizophrenia, paranoid type 
(provisional); paranoia; and paranoid personality disorder.  The 
examiner noted that it was unclear whether the veteran's condition 
was schizophrenia or paranoia.  

The veteran was hospitalized for a psychiatric disorder at a 
private hospital in November 1986.  The diagnosis was paranoid 
disorder with passive-aggressive personality disorder.  

The veteran was hospitalized for a psychiatric disorder at a 
private hospital in November 1988.  The admitting diagnosis was 
major depression and rule out schizophrenia.  The veteran also 
underwent psychiatric testing.  The results of which revealed that 
the veteran was experiencing significant levels of psychological 
distress, marked by depression, anxiety, frustration, and anger.  
It was also noted that the testing suggested that the veteran's 
condition was not a schizophrenic process.  

The veteran stated that he had been awarded Social Security 
Administration (SSA) disability benefits, effective June 1987.

In a letter dated in April 1989, C. S. Ahluwalia, M.D., diagnosed 
the veteran with schizoaffective disorder, and stated that the 
veteran was totally disabled due to physical and mental 
conditions.  

In May 1989, the veteran again requested service connection for a 
psychiatric disorder.  A September 1989 rating decision considered 
the evidence described above and denied service connection for a 
psychiatric disorder.  The RO notified the veteran of that 
decision and apprised him of his appellate rights in a letter sent 
later that month.  He did not timely appeal, however.

Since the veteran did not timely appeal the RO's decision, it 
became final and binding on him based on the evidence then of 
record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.200, 
20.1103.  Furthermore, because he did not appeal that decision, 
this, in turn, means there must be new and material evidence 
during the years since to reopen his claim and warrant further 
consideration of it on a de novo basis.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156; see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

The Board must determine whether new and material evidence has 
been submitted since the RO's September 1989 decision, before 
proceeding further, because this preliminary determination affects 
the Board's legal jurisdiction to reach the underlying claim to 
adjudicate it de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996).  And if the Board finds that no such evidence 
has been submitted, the analysis must end, and what the RO may 
have determined in that regard is irrelevant.  Id.  Further 
analysis, beyond consideration of whether the evidence received is 
new and material, is neither required nor permitted.  Id., at 
1384.  See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).  
However, when determining whether evidence is new and material, 
the "credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The U.S. Court of Appeals for Veterans Claims (Court) has held 
that materiality contemplates evidence that "tend[s] to prove the 
merits of the claim as to each essential element that was a 
specified basis for that last final disallowance of the claim."  
Evans v. Brown, 9 Vet. App. 273, 284 (1996).

Following issuance of the Hodge ruling, the Court articulated a 
three-step analysis for adjudicating claims based on new and 
material evidence:  first, VA must determine whether new and 
material evidence has been submitted according to the requirements 
of 38 C.F.R. § 3.156(a); second, if new and material evidence has 
been submitted, immediately upon reopening the claim VA must 
determine whether, based upon all the evidence and presuming its 
credibility, the claim is well grounded pursuant to 38 U.S.C.A. § 
5107(a); and third, if the claim is well grounded, VA may proceed 
to evaluate the merits of the claim after ensuring the duty to 
assist under 38 U.S.C.A. § 5107(b) has been fulfilled.  See Elkins 
v. West, 12 Vet. App. 209 (1999) (en banc) and Winters v. West, 12 
Vet. App. 203 (1999) (en banc).

Since, however, the well-grounded requirement has been totally 
eliminated by the VCAA, the Board need only consider whether new 
and material evidence has been submitted to reopen the claim and, 
if so, may proceed directly to adjudicate it on the full merits 
assuming the VCAA notice and duty to assist requirements have been 
satisfied.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993); see also 
Fossie v. West, 12 Vet. App. 1 (1998).

Regarding petitions to reopen filed on or after August 29, 2001, 
Title 38 Code of Federal Regulations, Section 3.156(a) was 
recently revised to define "new" evidence as evidence not 
previously submitted to agency decision makers and "material" 
evidence as evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001).  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last final denial of the claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2003).  

In July 2000, the veteran petitioned to reopen his claim for 
service connection for a psychiatric disorder.  

The veteran and his representative contend that he currently 
suffers from schizophrenia which originated in service.  The RO 
obtained numerous medical records, including a VA hospitalization 
note dated in October 1983 which showed hospitalization for 
alcohol abuse.  The RO also obtained a VA hospital report dated in 
April 1984 noting hospitalization for schizoaffective disorder, 
alcohol abuse, and passive-aggressive personality disorder.  But 
the additional evidence received since the RO's last final 
decision in September 1989 decision does not contain any 
indication that the veteran had schizophrenia in service or within 
one year of separation from service ending in March 1983.  The 
remainder of the medical records that are new, are not material 
because they do not relate a psychiatric disorder to service or 
relate a psychosis to within one year of separation from service.  
See, e.g., Hickson v. West, 11 Vet. App. 374, 378 (1998).  And the 
records that are irrelevant to this condition obviously also are 
not material, even if new.

The various statements from the veteran and his representative are 
not new because they merely reiterate allegations previously made-
that the veteran has schizophrenia which originated in service.  
See Reid v. Derwinski, 2 Vet. App. 312 (1992).  But the RO already 
considered this very same allegation prior to denying the claim in 
September 1989.  And even if, per chance, their allegation was new 
(which, again, it is not), it still would not be material because, 
as laypersons, they do not have the necessary medical training or 
expertise to give a competent opinion on medical causation.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Pollard v. Brown, 6 
Vet. App. 11, 12 (1993).  

As the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen the finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

The petition to reopen the claim for service connection for 
schizophrenia is denied.


REMAND

The veteran contends that he had an episode of heart failure, and 
an October 2000 VA examination noted that the veteran had a trace 
mitral valve regurgitation.  The veteran asserts that his service-
connected hypertension has caused him additional cardiovascular 
disability.  If the veteran's service-connected hypertension had 
indeed caused other cardiovascular disabilities, then the veteran 
would be afforded an increased rating for hypertension in the form 
of a grant of secondary service connection for his various other 
cardiovascular diseases.

Therefore consideration of the veteran's claim of entitlement to 
an increased rating for hypertension may not proceed until 
consideration is given to whether the veteran's various other 
cardiovascular diseases, namely a mitral valve regurgitation, is 
related to his service-connected hypertension.  See also Esteban 
v. Brown, 6 Vet. App. 259, 261 (1994) (when the record reflects 
that the veteran has multiple problems because of service-
connected disability, evaluation of the "same disability" or the 
"same manifestation" under various diagnoses is to be avoided, but 
it is nevertheless possible for a veteran to have "separate and 
distinct manifestations" from the same injury, permitting separate 
disability ratings.)

The Court has held that, when the Board proposes to address in its 
decision a question that has not yet been specifically addressed 
by the RO, the Board must consider whether the claimant has been 
given adequate notice of the need to submit evidence or argument 
on the question, whether he has been given an adequate opportunity 
to actually submit such evidence and argument, and whether the 
statement of the case (SOC) fulfills the regulatory requirements.  
Bernard v. Brown, 4 Vet. App. 384, 393 (1993); 38 C.F.R. § 19.29 
(2003).  If not, the matter must be remanded to the RO to avoid 
prejudice to the claimant.

To properly determine the issue of entitlement to an increased 
rating for hypertension, VA should obtain an examination which 
addresses whether any other cardiovascular disease is the result 
of the veteran's service-connected hypertension.

For the reasons stated above, this case is REMANDED to the RO for 
the following actions:

1.  The RO must review the claims folder and ensure that all 
notification and development required by the Veterans Claims 
Assistance Act of 2000 is completed. In particular, the RO should 
ensure that the new notification requirements and development 
procedures found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 are 
fully satisfied.

2.  The RO should also ask the veteran to provide information 
regarding any evidence of past or current VA or private treatment 
for hypertension, or any other cardiovascular condition, and 
should assist him in obtaining such evidence.  The records should 
be associated with the claims file.  If records sought are not 
obtained, the RO should notify the veteran of the records that 
were not obtained, explain the efforts taken to obtain them, and 
describe further action to be taken with respect to the claim.

3.  After the aforementioned development has been completed, the 
RO should schedule the veteran for a VA cardiovascular examination 
to assess the severity of his service-connected hypertension.  The 
claims folder should be made available to the examiner.  The 
examiner's report should provide all current complaints, symptoms, 
clinical findings, manifestations, and diagnoses referable to 
hypertension.  Blood pressure readings and any medication used to 
control elevated blood pressure should be noted.  All findings 
should be reported in detail.  If any underlying condition is 
found to be causing the hypertension, findings specific to such a 
problem should be made.  Additionally, the examiner should set 
forth the medical probabilities that service-connected 
hypertension has caused or made worse a mitral valve regurgitation 
or any other diagnosed cardiovascular disease.  A complete 
rationale for any opinion expressed must be provided. (The veteran 
should be advised under 38 C.F.R. § 3.655 (2002) that if he fails 
to report for a scheduled VA examination, his claim for an 
increased rating shall be denied.)

4.  The RO should then re-adjudicate the claim for an increased 
rating for hypertension.  In this regard, the RO should 
specifically adjudicate the issue of service connection for 
cardiovascular diseases other than hypertension, including a 
mitral valve regurgitation. If an increased rating sought by the 
veteran is denied, a SSOC should be issued. The SSOC must contain 
notice of all relevant actions taken on the claim for an increased 
rating, including a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on appeal.  
An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



